DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claim 7 directed to an invention non-elected without traverse.  Accordingly, claim 7 has been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The invention is drawn to a fuel cell system comprising, among other things, a controller programmed to, before performing a refresh process, calculate a first amount by which the oxide film is to be removed from the cathode based on the output voltage of the fuel cell and a time, the controller programmed to, before the refresh process, determine, as the output voltage of the fuel cell, a refresh voltage that enables the first amount of the oxide film to be removed within a preset reference time based on a predetermined relationship between the refresh voltage, a refresh time, and the first amount of the oxide film to be removed, the refresh time being equal to or shorter than the preset reference time.
The closest prior art is Matsusue et al. (US 2015/0125772) which discloses a fuel cell system (Title, Abstract) comprising a controller performing refresh processing ([0080]), wherein a total amount of oxide film is estimated by referring to a map shown in Fig. 5 which shows a relationship between time elapsed and power generation current of the fuel cell stack ([0070]-[0075], Fig. 5) and voltage V2 and V3 are voltages necessary for removing a type-I oxide film and a type-II or type-III oxide film ([0095], [0097]), respectively.  However, the prior art fails to teach or suggest that the controller is programmed to calculate a first amount by which the oxide film is to be removed from the cathode based on the output voltage of the fuel cell and a time prior to performing the refresh process and determine as the output voltage of the fuel cell a refresh voltage that enables the first amount of the oxide film to be removed within a preset reference time based on a predetermined relationship between the refresh voltage, a refresh time, and the first amount of the oxide film to be removed, the refresh time being equal to or shorter than the preset reference time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.